Citation Nr: 1812749	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-43 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1998 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the current appeal, the Veteran requested that her claim of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hearing loss be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In a written statement received in January 2018, the Veteran withdraw the claim of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hearing loss.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hearing loss is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


